J-S65030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                               IN THE SUPERIOR COURT OF
                                                                  PENNSYLVANIA
                               Appellee

                        v.

STEPHEN KARL GRESH,

                               Appellant                       No. 3252 EDA 2014


                Appeal from the Order Entered October 16, 2014
              In the Court of Common Pleas of Montgomery County
               Criminal Division at No(s): CP-46-CR-0003974-1992


BEFORE: BENDER, P.J.E., SHOGAN, and JENKINS, JJ.

MEMORANDUM BY SHOGAN, J.:                               FILED NOVEMBER 20, 2015

       Appellant, Stephen Karl Gresh, appeals pro se from an order entered

on October 16, 2014, in the Montgomery County Court of Common Pleas.

The   order    denied        Appellant’s   petition   for    court   certification    to    the

Pennsylvania      Department         of    Transportation       (“PennDOT”)          that   he

successfully completed the drug and alcohol treatment necessary to have his

driving privileges restored pursuant to 75 Pa.C.S. § 1541(d).1 We affirm.2

____________________________________________


1
  75 Pa.C.S. § 1541(d) is also termed “Act 122.” The “Act 122” moniker is
derived from P.L. 513, No. 122, § 1, effective December 1, 1990, which
amended 75 Pa.C.S. § 1541 and added subsection 1541(d).
2
  As noted above, this appeal involves, at least tangentially, the suspension
and restoration of Appellant’s driving privileges, which are issues generally
within the appellate jurisdiction of the Commonwealth Court pursuant to 42
Pa.C.S.A. § 762. However, because the instant appeal involves an element
(Footnote Continued Next Page)
J-S65030-15


      The trial court set forth the relevant facts and procedural history of

this matter as follows:

            On February 12, 1993, [Appellant] entered into a guilty
      plea to aggravated assault and driving under the influence and
      was subsequently sentenced to eleven and one-half to twenty-
      three months imprisonment in the Montgomery County
      Correctional Facility. As part of his sentence for driving under
      the influence, [Appellant] was ordered to undergo a [Court
      Reporter Network (“CRN”) drug and alcohol evaluation] and
      complete safe driving school. [Appellant] is currently imprisoned
      in SCI-Huntingdon on a sentence totaling eleven to twenty-five
      years. [Appellant’s] minimum release date is July 30, 2016 and
      his maximum release date is July 30, 2030.

             On July 2, 2014, [Appellant] filed a “Petition for
      Certification to PennDOT” alleging that to “re-establish a
      probationary license on May 6, 2017 and to re-establish a
      restored driver’s license on March 9, 2020,” he needs the
      undersigned to certify that he has completed the requisite Act
      122 treatment program [pursuant to 75 Pa.C.S. § 1541(d)].
      After discussions with [Appellant’s] counselor, it was determined
      that the counselors at SCI-Huntingdon aid inmates with these
      type of requests and, therefore, the undersigned denied
      [Appellant’s] request and entered an order, on July 14, 2014,
      which stated “[Appellant] is to contact his counselor, Joseph
      Dinardi, and request a restoration letter. In the event Court
      intervention is required to fulfill any requirements, [Appellant] or
      his counselor shall notify the undersigned.” After receiving
      correspondence from [Appellant] and investigating … the matter
      further, the undersigned then entered an additional order, on
      July 28, 2014, which stated, “[Appellant] shall send Act 122
      paperwork to Montgomery County DUI Administration Center,
                       _______________________
(Footnote Continued)

of Appellant’s judgment of sentence and not an agency decision made by
PennDOT, we are satisfied that jurisdiction is properly before our Court. See
Commonwealth v. Harbst, 763 A.2d 953, 955 n.1 (Pa. Cmwlth. 2000)
(explaining that where a decision made pursuant to 75 Pa.C.S. § 1541 does
not involve an agency determination by PennDOT, but rather concerns
whether Appellant completed an element of a criminal sentence, the appeal
should be within the appellate jurisdiction of the Superior Court).



                                            -2-
J-S65030-15


       100 Ross Road, Suite 110, King of Prussia, PA 19406. Attn:
       Trish.” [Appellant] then filed a sample order asking the Court to
       grant his petition and notify PennDOT to remove the Act 122
       requirement. On October 16, 2014, the undersigned entered an
       order [denying Appellant’s petition] which stated, “after speaking
       to a representative from the Montco. DUI Admin. Center, it was
       revealed that [Appellant] has not completed a CRN evaluation or
       safe driving school. Both requirements must be completed
       before adult probation can send the restoration paperwork to
       clerk of courts.” On October 30, 2014, [Appellant] filed a notice
       of appeal.

Trial Court Opinion, 12/5/14, at 1-2 (footnote omitted).

       On appeal, Appellant presents the following issue for this Court’s

consideration:3

       Whether the common pleas criminal court committed reversible
       error, when it denied Appellant’s request for certification to
       PennDOT that [Appellant] successfully completed the court
       ordered drug and alcohol treatment program (Act 122)?

Appellant’s Brief at unnumbered page 7 (full capitalization omitted). 4

       The statutory provision at issue is as follows:

       § 1541. Period of disqualification,               revocation       or
       suspension of operating privilege

____________________________________________


3
  The docket does not reflect an order directing Appellant to file a Pa.R.A.P.
1925(b) statement.
4
    We point out that Appellant listed seven additional points for “relief
requested” in his brief. Appellant’s Brief at unnumbered page 9. Insofar as
these can be considered “questions presented,” we conclude that they are
bald assertions of fact or law, which are not supported by argument, citation
to the record, or relevant legal authority. Accordingly, we deem them
waived. See Commonwealth v. Perez, 93 A.3d 829, 838 (Pa. 2014)
(stating that claims which fail to contain developed argument or citation to
supporting authority and the record, will be considered waived on appeal).



                                           -3-
J-S65030-15


      (d) Continued suspension of operating privilege.--A
      defendant ordered by the court under section 3816 (relating to
      requirements for driving under influence offenders), as the result
      of a conviction or Accelerated Rehabilitative Disposition of a
      violation of section 3802 to attend a treatment program for
      alcohol or drug addiction must successfully complete all
      requirements of the treatment program ordered by the court
      before the defendant’s operating privilege may be restored.
      Successful completion of a treatment program includes the
      payment of all court-imposed fines and costs, as well as fees to
      be paid to the treatment program by the defendant. For the
      purposes of restoring a suspended license, being current on a
      payment plan shall be considered as a part of a successfully
      completed program.       If a defendant fails to successfully
      complete the requirements of a treatment program, the
      suspension shall remain in effect until the defendant completes
      the program and is otherwise eligible for restoration of his
      operating privilege. The treatment agency shall immediately
      notify the court of successful completion of the treatment
      program. The final decision as to whether a defendant has
      successfully completed the treatment program rests with the
      court.

75 Pa.C.S. § 1541(d).

      In the case at bar, Appellant did not fulfill the requirements set forth

above because he did not provide any proof to the Montgomery County Adult

Probation office that he completed the treatment program. The trial court

explained its decision as follows:

             It is this [c]ourt’s opinion that we have gone above and
      beyond attempting to aid [Appellant in obtaining] something he,
      realistically, will not be able to utilize for at least a year and a
      half.    The fact remains that the Montgomery County Adult
      Probation Department has no proof that [Appellant] has
      completed the necessary requirements (a CRN evaluation or safe
      driving school) to obtain his license. If [Appellant] has, in fact,
      completed these requirements, it is his responsibility to send
      proof to the probation department.

Trial Court Opinion, 12/5/14, at 2.

                                      -4-
J-S65030-15


       We conclude that trial court did not abuse its discretion or commit an

error of law in denying Appellant’s petition.5    Accordingly, we affirm the

order entered on October 16, 2014.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2015




____________________________________________


5
  We point out that there is nothing prejudicial in the trial court’s order. If
Appellant has satisfied, or at some point in the future satisfies, the
requirements set forth in 75 Pa.C.S. § 1541(d), he can provide this proof to
the Montgomery County Adult Probation office. At that time, the trial court
can review the record and determine whether Appellant successfully
completed the aforementioned requirements.



                                           -5-